Exhibit 10.4


MASTER AMENDMENT
TO
LONG-TERM PERFORMANCE INCENTIVE PLANS
PNM Resources, Inc. (the “Company”) annually adopts a long-term incentive plan
that provides eligible officers of the Company with the opportunity to earn
Performance Share Awards and time-vested Restricted Stock Rights (collectively,
the “Awards”). The Company previously adopted the PNM Resources, Inc. 2011
Long-Term Incentive Transition Plan; the PNM Resources, Inc. 2012 Long-Term
Incentive Plan; the PNM Resources, Inc. 2013 Long-Term Incentive Plan; the PNM
Resources, Inc. 2014 Long-Term Incentive Plan; the PNM Resources, Inc. 2015
Long-Term Incentive Plan; and the PNM Resources, Inc. 2016 Long-Term Incentive
Plan (individually, each a “Plan” and collectively, the “Plans”). The Company
now desires to amend the Plans for consistency with amendments to the PNM
Resources, Inc. Second Amended and Restated Omnibus Performance Equity Plan and
the PNM Resources, Inc. 2014 Performance Equity Plan (collectively, the “PEPs”)
that are being adopted simultaneously.


AMENDMENT
1.    The Plans are hereby amended by the deletion of any existing section
relating to tax withholding.
2.    The Plans are hereby amended by the addition of the following new section
to read as follows:
Withholding. The Company shall have the power to withhold, or require an officer
of the Company to remit to the Company, up to the maximum amount necessary to
satisfy federal, state, and local tax withholding requirements in the applicable
jurisdiction on any Award under the Plan, all in accordance with the provisions
of the PEPs.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, PNM Resources, Inc. has caused this Master Amendment to be
executed as of this 10 day of January, 2017.


PNM RESOURCES, INC.






By:    /s/ Patrick V. Apodaca                
Patrick V. Apodaca


Its: Senior Vice President, General Counsel &
Secretary




2

